FILED
                             NOT FOR PUBLICATION                            OCT 20 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VANIK ARMEN VOSKANYAN, AKA                       No. 13-71293
Vanik Voskanyan,
                                                 Agency No. A058-470-495
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Vanik Armen Voskanyan, a native and citizen of Armenia, petitions pro se

for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo constitutional claims, Vilchez v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 682 F.3d 1195, 1198 (9th Cir. 2012), and review for substantial evidence

the denial of withholding of removal and protection under the Convention Against

Torture (“CAT”), Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We

deny in part and dismiss in part the petition for review.

      Voskanyan has never challenged the IJ’s dispositive determination that his

conviction is an aggravated felony crime of violence under 8 U.S.C.

§§ 1227(a)(2)(A)(iii), 1101(a)(43)(F), that renders him removable and ineligible

for most forms of relief from removal, nor does he challenge, before this court, the

BIA’s determination that he waived the issue of removability. See Rizk v. Holder,

629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (a petitioner waives an issue by failing to

raise it in the opening brief). With the exception of Voskanyan’s contention that

he is eligible for withholding of removal and CAT protection, Pechenkov v.

Holder, 705 F.3d 444, 448-50 (9th Cir. 2012), this court’s jurisdiction is therefore

limited to reviewing colorable questions of law or constitutional claims. See 8

U.S.C. § 1252(a)(2)(C), (D).

      To the extent Voskanyan contends the agency violated due process by

failing to provide a reasoned explanation for its decision or by depriving him of a

fair trial, these contentions are not supported by the record. See Vilchez, 682 F.3d

at 1199 (“A due process violation occurs where (1) the proceeding was so


                                           2                                   13-71293
fundamentally unfair that the alien was prevented from reasonably presenting his

case, and (2) the alien demonstrates prejudice, which means that the outcome of the

proceeding may have been affected by the alleged violation.” (citation and

quotation marks omitted)).

      Substantial evidence supports the agency’s determination that Voskanyan

did not establish eligibility for withholding of removal or CAT protection, where

he testified that he did not fear harm or torture by anyone in Armenia. See

Parussimova v. Mukasey, 555 F.3d 734, 740 (9th Cir. 2009); see also Silaya, 524
F.3d at 1073.

      Voskanyan’s remaining contentions are not colorable constitutional or legal

challenges that invoke our jurisdiction. See 8 U.S.C. § 1252(a)(2)(C), (D).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                    13-71293